Case: 4:20-cr-00487-MTS-NAB Doc. #: 33 Filed: 04/19/21 Page: 1 of 2 PageID #: 64




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )       Case No. 4:20-CR-00487 MTS/NAB
vs.                                         )
                                            )
MICHAEL JOSEPH MONROE,                      )
                                            )
       Defendant.                           )

             DEFENDANT’S MOTION FOR LEAVE TO FILE SECOND
         EMERGENCY MOTION TO RECONSIDER DETENTION ORDER
        AND RELEASE DEFENDANT ON BOND, OR IN THE ALTERNATIVE,
                   MOTION TO SET BOND UNDER SEAL

      COMES NOW Defendant Michael Joseph Monroe, by and through his attorney, Luke A.

Baumstark, and, for his Motion for Leave to File Second Emergency Motion to Reconsider

Detention Order and Release Defendant on Bond, or in the Alternative, Motion to Set Bond

Under Seal, states:

       1. Counsel for Defendant files concurrently Defendant’s Second Emergency Motion to

Reconsider Detention Order and Release Defendant on Bond, or in the Alternative, Motion to Set

Bond (hereafter “Motion”).

       2. Defendant’s Motion contains confidential and sensitive information, including medical

information.

       3. Defendant would be prejudiced were the confidential and sensitive information in his

Motion was to be made public.

      WHEREFORE, Defendant Monroe requests that the Court grant this Motion and allow him

to file his Second Emergency Motion to Reconsider Detention Order and Release Defendant on

Bond, or in the Alternative, Motion to Set Bond Under Seal, under seal.

                                                1
Case: 4:20-cr-00487-MTS-NAB Doc. #: 33 Filed: 04/19/21 Page: 2 of 2 PageID #: 65




                                                  Respectfully submitted,
                                                  /s/ Luke A. Baumstark
                                                  LUKE A. BAUMSTARK #56344
                                                  The Baumstark Firm, LLC
                                                  815 Geyer Avenue
                                                  St. Louis, MO 63104
                                                  (314) 492-6290
                                                  (314) 492-6348 FAX
                                                  luke@baumstarkfirm.com

                                                  Attorney for Defendant
                                                  Michael Joseph Monroe



                               CERTIFICATE OF SERVICE


       I hereby certify that on the 19th day of April, 2021, I filed the foregoing in the
above mentioned action with the Clerk of Court using the CM/ECF system which will
send notification of such filing to all parties of record.


                                                  /s/ Luke A. Baumstark




                                              2
